DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amacker (US 6948732).
Regarding claim 1, Amacker discloses an apparatus for use with a vehicle (10) having a flatbed support surface and a hitch receiver (12+14+16), the apparatus comprising: a first support surface configured as a ramp surface for wheeled vehicles (106); a second support surface configured as a cargo carrier surface (102); a first mating member for mating the apparatus with the hitch receiver for use of the apparatus as a ramp for wheeled vehicles (210+220); and a second mating member for mating the apparatus with the hitch receiver for use of the apparatus as a cargo carrier (110+114+126+128); wherein the second mating member comprises a third support surface (top surface of 126+128) operationally configured as a foot step when the first mating member is mated with the hitch receiver (functional recitation, capable of use in trailer configuration).  
Regarding claim 2, Amacker discloses the second support surface includes one or more raised sidewalls defining a perimeter of the cargo carrier surface (104).
Regarding claim 3, Amacker discloses opposing elongated side rails (front and back rails Fig. 1) and one or more elongated rungs disposed perpendicular to and interconnecting the side rails (right end rail in Fig. 1; also 110, 112, 114).
Regarding claim 4, Amacker discloses at least part of the second mating member is operationally configured as a rung of the apparatus (see Fig. 3).
Regarding claim 6, Amacker discloses the opposing elongated side rails comprise a first side rail and a second side rail (back and front rails in Fig. 1), wherein at least part of the second mating member extends out beyond an outer surface of the second side rail (see Figs. 1, 3, 7; 126, 128 extend past front side rail when installed).
Regarding claim 8, Amacker discloses at least part of the first mating member is attached to the second mating member (see Fig. 11).
Regarding claim 9, Amacker discloses at least part of the first mating member is attached to one or more raised sidewalls (attached indirectly through the platform floor).


Regarding claim 10, Amacker discloses an apparatus for use with a vehicle (10) having a flatbed support surface and a female hitch receiver (12+14+16), the apparatus comprising: a first ramp surface (106); a second cargo surface (102); a first mating member for securing the apparatus to the female hitch receiver (210+220); and a second mating member for securing the apparatus to the female hitch receiver (110+114+126+128); wherein mating of the first mating member to the hitch receiver orients the apparatus for use as a ramp and wherein mating of the second mating member orients the apparatus for use as a cargo holder (Figs. 1, 2).  
Regarding claim 11, Amacker discloses the first mating member extends out from the second cargo surface (see Fig. 2).
Regarding claim 12, Amacker discloses the apparatus comprises a first side rail and an opposing second side rail and one or more elongated rungs disposed perpendicular to and interconnecting the first and second side rails and wherein at least part of the second mating member extends out beyond an outer surface of the second side rail parallel to the one or more elongated rungs (see Figs. 1, 3, 7).  
Regarding claim 13, Amacker discloses a hitchable apparatus for use with a hitch receiver of a vehicle comprising: a main body including a first support surface operationally configured as a ramp surface for one or more wheeled vehicles (106); and a second support surface operationally configured as a cargo carrier surface (102); a first mating member extending out from the main body in a first direction for releasably securing the apparatus to the hitch receiver (210+220+230); and a second mating member extending out from the main body in a second direction for releasably securing the apparatus to the hitch receiver (110+114+126+128).  
Regarding claim 14, Amacker discloses the second mating member comprises a third support surface operationally configured as a foot step (top surface of 126+128) when the first mating member is mated with the hitch receiver (functional recitation, capable of use in trailer configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US 6948732) as applied to claim 4 above, and further in view of Richins et al. (US 8894345, hereinafter ‘Richins’).
Amacker discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific angle of 40 degrees.
However, Richins teaches a similar device wherein the first mating member extends out from the second support surface forming an angle with the second surface of approximately 40.0 degrees (see Fig. 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the Amacker first mating member with an angle of approximately 40 degrees as taught by Richins, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US 6948732) as applied to claim 3 above, and further in view of Inget (US 8561238).
Amacker discloses all limitations of the claim(s) as detailed above except does not expressly disclose the L-angle material as claimed. 
	However, Inget teaches it was known to construct a similar device wherein each of the one or more elongated rungs comprises an L-angle configuration (col. 4, ll. 18).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use angle iron to construct the Amacker device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 22, 2022